Title: To Benjamin Franklin from V. & P. French & Nephew, 15 September 1781
From: French, V. & P., & Nephew
To: Franklin, Benjamin


Sir,
Bordeaux 15. Sepr. 1781.
We take the liberty of inclosing you a letter for Mr. James Price an American of distinction, who we were informed by a letter from Nantes arrived at L’Orient on board the Ann, Capt. Josiah early in last month & directed his Course to Paris, this news has not been Since Confirmed by a line from him or any of Our Correspondents; we rec’d. remittances for him last post by the arrival of Ships at L’Orient the Hope & Polly from Philâdelphia Capts. Frezier & Kean to à large amt. on the Treasury of Paris, wch. we have this day dispatched to our Banker there to procure acceptance, if you Know any thing of this Gentleman we humbly pray you Sr. to inform us & to forward his letter. We are with respect Sir, Your obedt: humble Servt.
V. & P: French & Nephew
His Excellency B. Franklin Esqr. Passy.
 
Notation: V P. French & Neveu 15 sept 1781.
